Title: From Thomas Jefferson to John Page, 6 June 1798
From: Jefferson, Thomas
To: Page, John


          
            My dear old friend
            Philadelphia June 6. 98.
          
          Your favor of Apr. 26. & May 28. is duly recieved, and I sincerely thank you for your kind interest in the injurious slanders against me in the public papers. with respect to Logan’s speech I am preparing materials, not to answer mr Martin, but to state to those who have read the Notes on Virginia, the exact fact respecting Logan, whatever it shall turn out to be. for as yet I have not collected full evidence. I inclose you a letter I wrote to a friend on that subject, of which I had a few copies printed to send to friends who would communicate it’s contents to whomsoever they should think good occasionally, but would take care not to let it get into a newspaper. for indeed it must be something more serious than common lies which should draw me into the newspapers, while I should be collecting evidence to refute one lie, the Porcupines would publish twenty new ones. this indeed would be attempting to cleanse the Augean stables. and what is so delicious to a pack of hounds as their game fairly committed in the midst of them to bay and bite at pleasure? on this subject I took pretty early one great and serious deliberation, and concluded that unmerited slanders are soonest forgotten when neglected. leaving all their lies uncontradicted, the world will know some of them, of themselves, to be what they are, and these will be evidence against the rest, supported by what they have seen of my conduct through life, which has been much under their eye. those who will not consider this as better evidence than Porcupine or Fenno have prejudices or enmities which defy all evidence, & would not therefore be converted by any thing I could say. in confirmation of my own judgment on this subject, many friends have strongly recommended silence, and indeed experience seems to confirm the expediency of the determination.—I inclose you some further dispatches from our envoys. you will percieve that they do not dream of a war between the two countries. to the information contained in these, I believe I may add with certainty, that Pinckney is gone to the South of France for the health of his daughter,  Marshall to Amsterdam perhaps to come here for orders, & Gerry remains at Paris. it is even whispered that Gerry is in opposition to his collegues. this may produce accomodation with the directory, at any rate it gives a chance that we shall have the facts and opinions on both sides. my best respects to mrs Page and constant friendship to yourself. Adieu affectionately
          
            Th: Jefferson
          
          
            P.S. be on your guard that no one catches a word of this for the newspapers. this consideration obliges me to be very circumspect what & to whom I write. indeed it obliges me to write very little.
          
        